        Case 1:19-cr-00472-PAC Document 71 Filed 08/24/20 Page 1 of 8      1
     K5TVTAGC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 CR 472 (PAC)

5    SALVATORE TAGLIAFERRO,
     JOHN DeFALCO,
6
                       Defendants.                 REMOTE TELECONFERENCE
7
     ------------------------------x
8
                                                   New York, N.Y.
9                                                  May 29, 2020
                                                   2:30 p.m.
10

11   Before:

12                            HON. PAUL A. CROTTY,

13                                                 District Judge

14
                                   APPEARANCES
15

16   GEOFFREY S. BERMAN,
          United States Attorney for the
17        Southern District of New York
     JARROD L. SCHAEFFER
18   THOMAS McKAY
          Assistant United States Attorneys
19
     MICHAEL K. BACHRACH
20   RICHARD H. ROSENBERG
          Attorneys for Defendant Tagliaferro
21
     JEFFREY H. LICHTMAN (Incoming attorney)
22   JEFFREY B. EINHORN (Incoming attorney)
     ROBERT G. STAHL (Outgoing attorney)
23        Attorneys for Defendant DeFalco

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.•
                                 (212) 805-0300
        Case 1:19-cr-00472-PAC Document 71 Filed 08/24/20 Page 2 of 8   2
     K5TVTAGC

1              (Remote teleconference)

2              (Case called)

3              MR. SCHAEFFER:     Jarrod Schaeffer and Thomas McKay, for

4    the government.    Good afternoon, your Honor.

5              THE COURT:    Good afternoon, Mr. Schaeffer and

6    Mr. McKay.

7              MR. LICHTMAN:     Jeffrey Lichtman and Jeffrey Einhorn

8    for John DeFalco.     Good afternoon, your Honor.

9              MR. STAHL:    Robert Stahl, on behalf of John DeFalco as

10   well.   Good afternoon, your Honor.

11             THE COURT:    Good afternoon, Mr. Stahl.

12             MR. ROSENBERG:     Good afternoon, your Honor.

13             Richard Rosenberg and Michael Bachrach, for Salvatore

14   Tagliaferro, who's on the line.

15             THE COURT:    Good afternoon.

16             Let's take up the substitution of counsel first.

17             Who wants to be relieved?

18             MR. STAHL:    That is myself, your Honor, Robert Stahl.

19             THE COURT:    And who's the successor attorney,

20   Mr. Stahl?

21             MR. STAHL:    That would be Jeffrey Lichtman and

22   Mr. Einhorn.

23             THE COURT:    I'm signing the papers; so you are

24   relieved.    Who's replacing him?

25             MR. LICHTMAN:     It's Lichtman and Einhorn.


                     SOUTHERN DISTRICT REPORTERS, P.C.•
                                (212) 805-0300
        Case 1:19-cr-00472-PAC Document 71 Filed 08/24/20 Page 3 of 8    3
     K5TVTAGC

1              THE COURT:    Lichtman and -- Mr. Lichtman, Mr. Einhorn.

2              All right.

3              MR. STAHL:    Thank you, your Honor.

4              This is Robert Stahl speaking.

5              THE COURT:    Mr. Einhorn, you'll file your notice of

6    appearance, if you haven't already done so.

7              MR. EINHORN:    We did, your Honor.      Thank you.

8              This is Mr. Einhorn.

9              THE COURT:    Okay.   Thank you.

10             And there's no problem with the transition?

11             MR. EINHORN:    None.

12             THE COURT:    Okay.

13             All right.    Mr. Schaeffer, Mr. McKay, do you want to

14   bring me up to date on the case?

15             MR. SCHAEFFER:     Of course, your Honor.

16             This is Jarrod Schaeffer.

17             As of now, we had this status conference instead of

18   the original scheduled trial date, in light of the COVID-19

19   pandemic.   Currently, Rule 16 discovery has been produced for

20   several months.    All parties are bound by a protective order

21   which we understand to apply to successor counsel as well.

22   We've discussed with both prior counsel and current counsel now

23   for Mr. DeFalco the transfer of discovery.         We understand that

24   that has gone smoothly and has gone from one counsel to the

25   other.   Of course, if there are any other questions, we are


                     SOUTHERN DISTRICT REPORTERS, P.C.•
                                (212) 805-0300
        Case 1:19-cr-00472-PAC Document 71 Filed 08/24/20 Page 4 of 8        4
     K5TVTAGC

1    happy to discuss that with Mr. Lichtman and Mr. Einhorn.

2              Going forward, the government has anticipated

3    producing 3500 and Giglio material, as stated previously,

4    approximately two weeks prior to trial.        We defer, I think, to

5    new counsel for Mr. DeFalco for how much time they need to get

6    up to speed on the discovery.       But our tentative proposal, your

7    Honor, would be that we schedule a status conference again 30

8    to 45 days from today; and then at that point, we would set a

9    trial date likely for the late fall, depending on when jury

10   trials are set to commence within the district.

11             THE COURT:    What's your understanding of when jury

12   trials are scheduled to commence -- recommence?

13             MR. SCHAEFFER:     We're not sure at this time, your

14   Honor.   I think that Chief Judge McMahon's order indicates that

15   they are suspended indefinitely for the current period.            My

16   estimation of late fall is to give us a date that we can work

17   toward; of course we can reassess as we move toward that.           But

18   obviously the situation right now is dynamic, and I think that

19   we will all be taking our cues from the health professionals.

20             THE COURT:    Do the defendants have a view?

21             MR. ROSENBERG:     Richard Rosenberg, on behalf of

22   Mr. Tagliaferro.

23             Well, your Honor, basically, I think the status

24   conferences call for -- I think 30 to 45 days is optimistic

25   about as far as having some clarity.        And I was going to


                     SOUTHERN DISTRICT REPORTERS, P.C.•
                                (212) 805-0300
        Case 1:19-cr-00472-PAC Document 71 Filed 08/24/20 Page 5 of 8       5
     K5TVTAGC

1    suggest maybe a September date.

2               We have subpoena outstanding that has not been -- we

3    have not been able to have compliance with as yet because of

4    the COVID situation.     We have not been able to access certain

5    materials.    We have an investigator that's on standby.

6    Basically, he can't, in person, interview clients.

7               So we have a number of concerns about going forward.

8    And as the government has stated, the chief judge has announced

9    that trials are suspended sine die as of, at least, right now.

10   And my co-counsel and I are both out of town.         He will be out

11   of town come this weekend aimed to really escape a COVID

12   situation that's going on in the city.        I've been upstate since

13   early March, as a matter of fact, and working remotely as best

14   as I can.    But, of course, your Honor recognizes the

15   limitations of that.     And they've been significant, and

16   especially in a trial of this sort, which is a significant

17   amount of discovery and the preparation that has to be done.

18              So I think a status conference -- this is a quote,

19   yes, a dynamic situation that's going on.         And I think we all

20   want to proceed carefully, safely, and efficiently.          And, of

21   course, you know, the virus and some of our risk factors are a

22   concern.

23              THE COURT:   All right.

24              My best information is that jury trials, criminal jury

25   trials, will be reinstituted around early in September.            So I'm


                     SOUTHERN DISTRICT REPORTERS, P.C.•
                                (212) 805-0300
        Case 1:19-cr-00472-PAC Document 71 Filed 08/24/20 Page 6 of 8       6
     K5TVTAGC

1    going to opt for a 45-day -- set a conference for mid July.

2              David, if you can get a date for me.

3              MR. ROSENBERG:     Your Honor, Richard Rosenberg.

4              Just I do have a trial scheduled in front of Judge

5    Preska for October 26, a two-week trial.         I don't know what the

6    status of that is going to be.       We can revisit that as we go

7    along.

8              THE COURT:    I think that there's limited court space

9    for criminal jury trials; there's only six or seven courtrooms,

10   and they are going to be allocated pursuant to some kind of

11   waterfall distribution scheme if you set a date before X, if

12   you have one defendant, if you have two defendants, if it's a

13   complicated case, and so forth.

14             So that's what's going to take over the allocation of

15   the jury trials.     Just because Judge Preska or any judge picked

16   a particular date does not mean that the trial is going to go

17   forward on that date until it's reviewed by the assignment

18   committee.    So I think there's going to be more clarity around

19   this process by mid July.

20             So, David, can you give me a date in mid July.           We'll

21   meet again by conference call -- I won't have to come to

22   court -- and we'll review exactly where we are at that time.

23             THE DEPUTY CLERK:     Friday, July 17, at 12 noon.

24             MR. ROSENBERG:     This is Richard Rosenberg.

25             I happen to be free that day, your Honor.


                     SOUTHERN DISTRICT REPORTERS, P.C.•
                                (212) 805-0300
        Case 1:19-cr-00472-PAC Document 71 Filed 08/24/20 Page 7 of 8       7
     K5TVTAGC

1              THE COURT:    Okay.

2              MR. LICHTMAN:     Judge, we're free as well.

3              THE COURT:    All right.

4              Can you give us the date again, David?

5              THE DEPUTY CLERK:     July 17 at 12 noon.

6              MR. BACHRACH:     Michael Bachrach Mr. Tagliaferro.      I'm

7    available that day.

8              THE COURT:    Okay.   And what we'll do is it may well be

9    that we'll adjourn if we don't have any more information than

10   we have now.    I'll adjourn the conference to a subsequent date.

11   But hopefully we'll have more precise information; we can do

12   better planning.

13             In the meantime, I guess people will go ahead and make

14   whatever schedules they think are appropriate.          I'm not asking

15   you to block out any time; I don't think that's a prudent thing

16   to do.

17             At any rate, why don't I exclude time to mid July.

18             Mr. Schaeffer?

19             MR. SCHAEFFER:     Yes, your Honor.     We'd ask you to do

20   that to allow new counsel to get up to speed and to allow all

21   counsel to continue to review the discovery and prepare for

22   trial.

23             MR. ROSENBERG:     On consent, your Honor.

24             MR. LICHTMAN:     The same for Mr. DeFalco.

25             Jeffrey Lichtman.


                     SOUTHERN DISTRICT REPORTERS, P.C.•
                                (212) 805-0300
        Case 1:19-cr-00472-PAC Document 71 Filed 08/24/20 Page 8 of 8       8
     K5TVTAGC

1              THE COURT:    Thank you.

2              All right.    The time between now and July 17th will be

3    excluded.   It's in the interest of justice to do so.          Those

4    interests outweigh the interests of the public and the

5    defendant in a speedy trial.

6              Anything else to take up today, gentlemen?

7              MR. ROSENBERG:     Just my best wishes, your Honor --

8    Richard Rosenberg -- for everyone to stay well.

9              THE COURT:    Same to you, Mr. Rosenberg, and to

10   everybody else as well.

11             MR. LICHTMAN:     Thank you, Judge.

12                                  *    *   *

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.•
                                (212) 805-0300
